Securities and Exchange Commission Washington, DC 20549 Rule 23c-2 Notice of Intention to Redeem Securities of Tortoise Energy Capital Corporation 11550 Ash Street Leawood, KS66211 under the Investment Company Act of 1940 Securities Act File No. 333-149315 Investment Company Act File No. 811-21725 Title of the class of securities of Tortoise Energy Capital Corporation (the “Company”) to be redeemed: Mandatory Redeemable Preferred Shares (CUSIP: 89147U 407) (the “MRP Shares”). Date on which the securities are to be called or redeemed: The MRP Shares will be redeemed on March 14, 2011 (the “Redemption Date”) Applicable provisions of the governing instrument pursuant to which the securities are to be redeemed: The MRP Shares are to be redeemed pursuant to Section(3)(a)(i) of the Company’s Articles Supplementary dated as of November 24, 2009. The principal amount or number of shares and the basis upon which the securities to be redeemed are to be selected: The Company will redeem all of the outstanding MRP Shares, representing an aggregate liquidation preference amount of $45,000,000,at a total redemption price of $45,751,005.00 and a redemption price per share of $10.16689.The redemption price per share is equal to $10.00, plus (i) accrued dividends of $0.06689, calculated using the current dividend rate of 5.60% accrued to the Redemption Date and (ii) a redemption premium of $0.10 (1.0% of the liquidation preference per share). SIGNATURE Pursuant to the requirements of Rule 23c-2 under the Investment Company Act of 1940, the Company has duly caused this Notice of Intention to Redeem Securities to be signed on its behalf by the undersigned on this 10th day of February, 2011. TORTOISE ENERGY CAPITAL CORPORATION By: /s/ P. Bradley Adams Name:P. Bradley Adams Title:Assistant Treasurer
